Citation Nr: 1435763	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-17 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a bilateral elbow disability, to include as due to an undiagnosed illness.
 
2. Entitlement to service connection for a bilateral knee disability, to include as due to an undiagnosed illness.
 
3. Entitlement to service connection for a bilateral wrist disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973, from January 1991 to July 1991, from May 2000 to January 2001, and from January 2003 to June 2004, with additional inactive service in the Army National Guard of Puerto Rico.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO). 

The Board remanded this matter in August 2012.  As there has been substantial compliance with the remand orders, the Board may now adjudicate the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran had service in Southwest Asia during the Persian Gulf War.

2.  The preponderance of the evidence is against a finding that the Veteran's bilateral elbow disability is related to service. 

3.  The preponderance of the evidence is against a finding that the Veteran's bilateral knee disability is related to service.

4.  The preponderance of the evidence is against the finding that the Veteran has a bilateral wrist disability.

CONCLUSIONS OF LAW

1.  A bilateral elbow disability was not incurred or aggravated during active duty service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

2.  A bilateral knee disability was not incurred or aggravated during active duty service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

3.  A bilateral wrist disability was not incurred or aggravated during active duty service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice was provided in a December 2005 letter. 

With regard to the duty to assist, the claims file contains the Veteran's available service treatment records, and post-service medical records.  The Veteran was afforded VA examinations in May 2006, January 2012, and August 2012.  Taken together, the Board finds that these examinations are adequate; as medical professionals reviewed the Veteran's claims file, conducted physical examinations, and provided detailed rationales for all conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist.

II.  Legal Criteria  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Special service connection rules exist for Persian Gulf Veterans.  38 C.F.R. § 3.317.  These Veterans simply must manifest objective indications of a qualifying chronic disability either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a compensable degree within the presumptive period after such service.  38 C.F.R. § 3.317(a)(1)(i).

Objective indications include joint and muscle pain.  38 C.F.R. § 3.317(b).  A qualifying chronic disability includes an undiagnosed illness, a medically unexplained chronic multi symptom illness (such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders), and a diagnosed illness that VA determines via regulation warrants a presumption of service connection (to date, there are none). 38 U.S.C.A. § 1117(a)(2).  Like with presumptive service connection, there is no nexus requirement.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).      

III.  Analysis

The Veteran seeks service connection for a bilateral elbow disability, which he attributes to service in the Persian Gulf.  The Veteran's service treatment records do not reveal any diagnosis, treatment, or complaints of an elbow disability.  Examinations conducted throughout service (February 1974, July 1983, June 1991, and December 2000) show no complaints of elbow pain and reveal no abnormities in the Veteran's upper extremities and musculoskeletal system.  Furthermore, in Reports of Medical History (February 1974, July 1983, October 1989, June 199, October 1991, and September 1994), the Veteran answered "no" to "have you had or have you now" swollen or painful joints. 

The Veteran was afforded a joints VA examination in May 2006.  He reported elbow, knee, and wrist pain that is accompanied by stiffness.  The Veteran rated his pain as a 3/10 and a 7/10 during flare-ups.  He denied swelling, giving way, locking, and limitation of motion.  He stated that his pain is triggered by cloudy or rainy days and is relieved by hot showers and medication.  On examination, his forward flexion was to 145 degrees, and extension was to 0 degrees.  The VA examiner did not observe any pain on motion, or functional loss.  On repetitive testing, the Veteran did not observe any pain, fatigue, or weakness.  There was no evidence of tenderness upon palpation, edema, effusion, or redness.  X-rays showed osteopenia of the elbow and degenerative spurring at the proximal ulna.  However, the diagnosis was unremarkable elbow examination. 

The Veteran was afforded another VA examination for his elbows in January 2012.  The results of the January 2012 examination were consistent with the results of the May 2006 examination.  However on physical examination, the Veteran's right elbow's forward flexion was to 145 degrees, with pain at 5 degrees.  His left elbow's forward flexion was to 145 degrees, with pain at 0 degrees.  Extension of both elbows was to 0 degrees, with no objective evidence of pain.  There was no additional limitation of motion after repetitive testing.  The VA examiner did not observe any functional loss of the upper extremities.  The diagnosis was bilateral elbow arthralgia.  The VA examiner noted that the Veteran does not show any deficits in his elbow joints.  There is also no evidence of any complaints or sick calls during service or years thereafter.  Therefore, he opined that the Veteran's elbow condition is less likely than not related to service. 

May 2012 x-rays show degenerative disc disease. 

The Veteran underwent another VA examination in August 2012, where he reported elbow pain since 2005.  On physical examination of both elbows, the Veteran's forward flexion was to 145 degrees and extension to 0 degrees.  There was no objective evidence of pain.  The Veteran also did not exhibit any additional limitations in his range of motion after repetitive testing.  The diagnosis was mild degenerative disc disease at bilateral elbow joint.  The examiner opined that the Veteran's elbow condition is less likely than not related to military service.  The examiner reasoned that the Veteran' service treatment records are silent toward any complaint, medical evaluation, and/or radiographic findings regarding an elbow condition.  The VA examiner also noted that mild degenerative joint disease of the elbow joint was diagnosed in 2012; several years after active duty service and is most likely due to the normal progression of aging.  

Based on the evidence on record, the Board finds that service connection on a direct basis is not warranted.  There is no competent evidence linking the Veteran's current bilateral elbow disability to service.  Service records do not show any complaints, diagnosis, or treatment for an elbow disability.  Post-service treatment records also do not attribute the Veteran's bilateral elbow disability to his Persian Gulf service.  The January 2012 VA examiner opined that the Veteran's elbow condition is less likely than not related to service.  In providing this opinion, he relied on the lack of complaints or sick calls of an elbow disability during service.  Furthermore, the August 2012 VA examiner also opined that the Veteran's elbow condition is less likely than not related to military service.  The VA examiner reasoned that the Veteran' service treatment records are silent toward any complaints, medical evaluation, and/or radiographic findings regarding an elbow condition.  The VA examiner also noted that mild degenerative joint disease of the elbow joint was diagnosed in 2012; several years after active duty service and is most likely due to the normal progression of aging.  Taken together, the Board finds that these opinions are highly probative, as the examiners are medical professionals who possess the necessary education, training, and expertise to provide the requested opinions.  In addition, the examiners provided adequate rationales for their opinions.

The Board also finds that service connection is not warranted for the Veteran's bilateral knee disability.  The Veteran's service treatment records do not reveal any diagnosis, treatment, or complaints of a knee disability.  Examinations conducted throughout service (February 1974, July 1983, June 1991, and December 2000) show no complaints of knee pain and reveal no abnormities in the Veteran's lower extremities and musculoskeletal system.  Furthermore, in Reports of Medical History (February 1974, July 1983, October 1989, June 199, October 1991, and September 1994), the Veteran answered "no" to "have you had or have you now" swollen or painful joints or "trick" or locked knee. 

The Veteran was afforded a joints VA examination in May 2006.  He reported elbow, knee, and wrist pain that is accompanied by stiffness.  The Veteran rated his pain as a 3/10 and a 7/10 during flare-ups.  He denied swelling, giving way, locking, and limitation of motion.  He stated that his pain is triggered by cloudy or rainy days and is relieved by hot showers and medication.  On examination, his flexion was to 140 degrees, and extension was to 0 degrees.  Instability tests were negative.  The VA examiner did not observe any pain on motion, or functional loss.  On repetitive testing, the Veteran was asked to perform squatting.  The VA examiner did not observe any pain, fatigue, or weakness.  However, on repetitive flexion, there was mild pain at the inferior patellar pole, without any evidence of weakness, fatigue, or further functional loss.  There was no evidence of limitation of motion after repetitive testing, tenderness upon palpation, edema, effusion, or redness.  X-rays showed mild degenerative disc disease of the knee.  However, the diagnosis was unremarkable elbow examination. 

The Veteran was afforded another VA examination for his knees in January 2012.  On examination, his flexion was to 140 degrees, and extension was to 0 degrees for both knees.  The Veteran's range of motion remained the same after repetitive testing.  The VA examiner did not observe any functional loss of the lower extremities.  Instability tests were normal.  The diagnosis was bilateral knee arthralgia.  The VA examiner noted that there is no evidence of any complaints or sick calls of abnormalities in the knee during service or years thereafter.  Therefore, he opined that the Veteran's bilateral knee condition is less likely than not related to service. 

The Veteran underwent another VA examination in August 2012, where he reported crepitus and bilateral knee pain since 2005.  On physical examination, the Veteran's flexion was to 140 degrees and extension to 0 degrees.  There was no objective evidence of pain.  The Veteran also did not exhibit any additional limitations in his range of motion after repetitive testing.  There was no evidence of functional loss and joint stability tests were normal.  The diagnosis was degenerative enthesopathy at insertion of the quadriceps.  The examiner opined that the Veteran's bilateral knee condition is less likely than not related to military service.  The examiner reasoned that the Veteran' service treatment records are silent toward any complaint, medical evaluation, and/or radiographic findings regarding a bilateral knee condition.  The VA examiner also noted that degenerative enthesopathy at insertion of the quadriceps was diagnosed in 2012; several years after active duty service and is most likely due to the normal progression of aging.  

Based on the evidence on record, the Board finds that service connection on a direct basis is not warranted.  There is no competent evidence linking the Veteran's current bilateral knee condition to service.  Service records do not show any complaints, diagnosis, or treatment for a knee condition or knee pain.  Post-service treatment records also do not attribute the Veteran's bilateral knee condition to his Persian Gulf service.  The January 2012 VA examiner opined that the Veteran's bilateral knee condition is less likely than not related to service.  In providing this opinion, he relied on the lack of complaints or sick calls of any knee problems during service.  Furthermore, the August 2012 VA examiner also opined that the Veteran's bilateral knee condition is less likely than not related to military service.  The VA examiner reasoned that the Veteran's service treatment records are silent toward any complaints, medical evaluation, and/or radiographic findings regarding a knee condition.  The VA examiner also noted that degenerative enthesopathy at insertion of the quadriceps was diagnosed in 2012; several years after active duty service and is most likely due to the normal progression of aging.  Taken together, the Board finds that these opinions are highly probative, as the examiners are medical professionals who possess the necessary education, training, and expertise to provide the requested opinions.  In addition, the examiners provided adequate rationales for their opinions.

The Board has considered the Veteran's lay statements that there is a relationship between his bilateral elbow and knee conditions and service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disabilities at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current bilateral elbow and knee conditions manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's current conditions manifested in service, or that the Veteran had chronic elbow and knee problems during service or a continuity of symptoms after service. 

Lastly, service connection is not warranted under 38 C.F.R. § 3.317.  Although the Veteran served in Southwest Asia, the preponderance of the medical evidence of record does not show that the Veteran's bilateral elbow and knee conditions cannot be attributed to any known clinical diagnosis.  In fact, the Veteran's bilateral elbow and knee conditions have been clinically diagnosed as mild degenerative joint disease and degenerative enthesopathy at insertion of the quadriceps.  Thus, the existence of a diagnosis for the Veteran's bilateral elbow and knee conditions firmly rules out the possibility that they are symptoms of an undiagnosed illness.  38 C.F.R. § 3.317.  

The Veteran also seeks service connection for a bilateral wrist disability, which he attributes to service in the Persian Gulf.  The Veteran's service treatment records reveal no complaints, diagnosis, or treatment for a wrist condition. 

The Veteran was afforded a VA examination in May 2006.  On examination, the Veteran's dorsiflexion was to 70 degrees, plantar flexion was to 80 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 45 degrees.  There was no evidence of pain or functional loss.  The Veteran showed no signs of edema, effusion, or redness.  X-ray results did not reveal a wrist examination.  The diagnosis was unremarkable wrist examination.  

The Veteran was evaluated in January 2012, where he complained of wrist pain.  On examination, the Veteran's dorsiflexion was to 70 degrees, plantar flexion was to 80 degrees, with no evidence of pain.  The Veteran's range of motion was not additionally limited after repetitive testing and no functional loss was observed.  The diagnosis was arthralgia.  The VA examiner opined Veteran's bilateral wrist condition is less likely than not related to military service.  He reasoned that there is no evidence of sick calls, x-rays abnormalities, or treatment during service or years thereafter.   

Another VA examination was conducted in August 2012, where he reported wrist pain since 2005.  On examination, the Veteran's dorsiflexion was to 70 degrees, plantar flexion was to 80 degrees, with no evidence of pain.  The Veteran's range of motion was not additionally limited after repetitive testing and no functional loss was observed.  The VA examiner noted that no pathology was found clinically and by radiography at the wrists bilaterally.  She further opined that the Veteran's wrist condition is not an undiagnosed illness.  

The Board finds that the Veteran is not entitled to service connection on a direct basis for his claimed wrist condition.  There is no evidence that the Veteran has a bilateral wrist disability.  The record does not contain a diagnosis of a bilateral wrist disability or an opinion from a VA provider or any other medical professional that links a bilateral wrist condition to service.  The Board is aware that the January 2012 VA examiner diagnosed arthralgia.  However, arthralgia is pain and a claim based on "pain alone" fails when there is no sufficient factual showing that the pain derives from an in-service disease or injury.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a present disability, there can be no valid claim for a bilateral wrist disability.  Brammer v. Derwinski, 3 Vet. App. at 225. 

Also, the Veteran is also not entitled to service connection under § 3.303(b), or on a presumptive basis under §§ 3.307(a)(3), or 3.317.  The competent evidence does not reflect that the Veteran has a chronic condition under § 3.309(a), or a qualifying chronic disability, including resulting from an undiagnosed illness.  See § 3.317(a), (c); Walker, 708 F.3d at 1331.  A VA examination and opinion was provided in August 2012.  In it, the VA examiner considered the Veteran's complaints of wrist pain since 2005, but found that the Veteran did not have an undiagnosed illness.  Moreover, under section 3.317, there must be objective indications of a qualifying chronic disability.  That has not been shown with respect to the wrists.  

In reaching the above conclusions, the Board has considered the Veteran's subjective lay statements that he has a bilateral wrist condition related to an undiagnosed illness due to service in the Gulf War.  The Veteran is competent to testify as to his observations, but he has not demonstrated that he is an expert when it comes to diagnosis or etiology of orthopedic disorders.  Unlike disorders that may be observable as to both their incurrence and their cause, the diagnosis and cause of a bilateral wrist condition is not readily apparent to lay observation.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Moreover, even if credible and competent as to his observations, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusions of the health care professional who found no diagnosis of a wrist condition.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  Therefore, the Board finds that the Veteran's lay opinion is not entitled to significant weight as compared to the August 2012 VA examination opinion.

Accordingly, for the reasons discussed above, the preponderance of the evidence weighs against a finding that the Veteran's bilateral elbow, knee, and wrist conditions, to include as due to an undiagnosed Gulf War illness, are related to service on any basis.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is inapplicable, and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. at 55.












	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral elbow disability, to include as due to an undiagnosed illness is denied.

Service connection for a bilateral knee disability, to include as due to an undiagnosed illness is denied.

Service connection for a bilateral wrist disability, to include as due to an undiagnosed illness is denied.



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


